                                          Case 4:20-cv-01570-PJH Document 10 Filed 01/25/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DEANNA RAE PORTER-HEFT,
                                                                                         Case No. 20-cv-01570-PJH
                                   8                   Plaintiff,

                                   9             v.                                      ORDER DISMISSING ACTION WITH
                                                                                         PREJUDICE FOR FAILURE TO
                                  10     SANTA CLARA SHERIFFS                            PROSECUTE
                                         DEPARTMENT, et al.,
                                  11                                                     Re: Dkt. No. 9
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On January 12, 2021, the court ordered plaintiff to show cause why this action

                                  15   should not be dismissed with prejudice for failure to prosecute pursuant to Rule 41(b).

                                  16   Dkt. 9. In that order, the court explained that plaintiff failed to file an amended pleading.

                                  17   Id. As an alternative to responding to the show cause order, the court permitted plaintiff

                                  18   an opportunity to file an amended pleading. Id. The court required plaintiff to respond to

                                  19   the January 12, 2021 order by January 22, 2021. Id. The court specifically cautioned

                                  20   that, if plaintiff fails to timely respond to the January 12, 2021 order (including by post-

                                  21   mail), the court will dismiss this action with prejudice under Rule 41(b). Id.

                                  22          To date, plaintiff has failed to file any such response. Given that failure, the court

                                  23   DISMISSES this action WITH PREJUDICE for failure to prosecute.

                                  24          IT IS SO ORDERED.

                                  25   Dated: January 25, 2021

                                  26                                                  /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  27                                                 United States District Judge
                                  28
